Case: 15-15268   Date Filed: 07/07/2016   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15268
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20599-DPG-1



UNITED STATES OF AMERICA,

                                                     Petitioner-Appellee,

                                  versus

LESLIE RUBERO PADILLA,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 7, 2016)

Before MARTIN, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-15268    Date Filed: 07/07/2016   Page: 2 of 4


      Leslie Rubero Padilla appeals her 18-month sentence, imposed after she pled

guilty to wire fraud in violation of 18 U.S.C. § 1343. Ms. Padilla contends that her

sentence, which was at the top end of the advisory guideline range, is substantively

unreasonable, but we disagree, and therefore affirm.

      Ms. Padilla worked as a case manager with His House Children’s Home, a

non-profit agency which contracts with the Office of Refugee Resettlement to

provide care and shelter to unaccompanied children who immigrate to the United

States without a legal guardian and without lawful immigration status. As a case

manager, Ms. Padilla’s duties included maintaining contact with the children and

their parents, reuniting the families or sending the children to foster care, and

reviewing case files. Ms. Padilla falsely informed the parents and guardians that

they were required to send her money or the reunification process with their

children would be delayed. Several of these parents and guardians—many of

whom were living under low socioeconomic conditions—made extra payments to

Ms. Padilla ranging between $200 and $1,500 via check or wire transfer. During

her employment, Ms. Padilla received over $12,000 in unlawful payments from

these parents and guardians.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard of review. See United States v. Irey, 612 F.3d 1160, 1188-89

(11th Cir. 2010) (en banc). The district court must impose a sentence that is


                                         2
              Case: 15-15268     Date Filed: 07/07/2016    Page: 3 of 4


“sufficient, but not greater than necessary, to comply with the purposes” listed in

18 U.S.C. § 3553(a), including the need to reflect the seriousness of the offense,

promote respect for the rule of law, provide just punishment, deter criminal

conduct, and protect the public.     See § 3553(a)(2).     In imposing a particular

sentence, the district court must also consider the nature and circumstances of the

offense, the history and characteristics of the defendant, the kinds of sentences

available, the applicable guideline range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. See § 3553(a)(1), (3)-(7).

      The party who challenges the sentence bears the burden of showing that the

sentence is unreasonable in light of the 18 U.S.C. § 3553(a) factors and the

particular facts of the case. See United States v. Victor, 719 F.3d 1288, 1291 (11th

Cir. 2013). A sentence within the guideline range is normally expected to be

reasonable. See id.

      The district court’s 18-month sentence was within the applicable advisory

guideline range of 12-18 months, which suggests reasonableness. See id. The

district court considered the testimony of Ms. Padilla’s family members and

employer, which persuaded it to impose a within-guideline sentence, rather than

vary upward as the government had requested. Although it is true that Ms. Padilla

is a first-time offender, she took financial advantage of parents and guardians who


                                          3
              Case: 15-15268     Date Filed: 07/07/2016   Page: 4 of 4


were vulnerable economically and emotionally, and who worried about their

children in the United States. We find no abuse of discretion and therefore affirm

the district court’s 18-month sentence for Ms. Padilla.

      AFFIRMED.




                                          4